UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 2, 2015 Delta Oil & Gas, Inc. (Exact name of registrant as specified in its charter) Colorado 000-52001 91-2102350 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Suite 604 – 700 West Pender Street, Vancouver, British Columbia, Canada V6C 1G8 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code:866-355-3644 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) SECTION 5 – Corporate Governance and Management Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers On January 31, 2015, the Board of Directors met and accepted the resignation of Christopher Paton-Gay as a member of our board of directors and as CEO.There was no known disagreement with Mr. Paton-Gay on any matter relating to the Company’s operations, policies or practices. In conjunction with Mr. Paton-Gay’s resignation, Mr. Bolen has been re-appointed as the Company’s CEO.Mr. Bolen is the past CEO and is also the President and a Director. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Delta Oil & Gas, Inc. By: /s/Douglas N.Bolen Name: Douglas N.Bolen Title: President Chairman of the Board Date:
